Citation Nr: 1421022	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  11-12 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to earlier effective dates for dependency changes in the Veteran's compensation award, to include the adding of his current spouse ([redacted]), effective February 1, 2011, the adding of his child ([redacted]), effective September 1, 2010, and the adding of his child ([redacted]), effective March 1, 2011.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to January 1994.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 notice letter of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which informed the Veteran of changes to his dependency status.  The Veteran filed a Notice of Disagreement (NOD) in March 2011, appealing the effective dates assigned for his dependents.  The RO issued a Statement of the Case (SOC) in April 2011.  In May 2011, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

In February 2012, the Veteran was afforded his requested Board hearing before the undersigned Veterans Law Judge at the local RO (Travel Board hearing).  A copy of the hearing transcript has been associated with the claims file.  

The Veteran's paperless claims files were also reviewed and considered in preparing this remand, along with his paper claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The specific issue before the Board is entitlement to earlier effective dates for the addition of dependents; however, the Board finds that additional development is necessary to ensure that a complete picture of the circumstances surrounding the assignment of the effective dates is before the Board.  At the February 2012 Board hearing, the Veteran testified that he received a February 2011 notice from the VA Debt Management Center.  The letter purportedly informed the Veteran that he had an overpayment of $3465 on his account due to a change in the status of his dependents and that payments would be withheld from his monthly compensation awards until the debt was paid.  This record is not located in the Veteran's paper or paperless claims files.  The Board finds that all documents from the VA Debt Management Center pertaining to the 2011 overpayment should be associated with the claims file.  Also, the Board finds that an audit should be conducted of the Veteran's account.

Accordingly, the case is REMANDED for the following actions:

1.  Associate all documents from the VA Debt Management Center pertaining to the 2011 overpayment in the Veteran's account.  

2.  The Veteran should be provided an audit of his account in writing, which clearly shows the calculation of the 2011 overpayment.  The audit and accompanying letter should clearly explain to the Veteran the creation of the entire amount of the overpayment assessed against him.  A copy of the audit should be placed in the claims folder.  

3.  Thereafter, readjudicate the earlier effective date issue on appeal.  If the benefit sought remains denied, the Veteran should be provided a Supplemental SOC (SSOC) and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
TANYA A. SMITH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



